Case: 09-20168 Document: 00511291427 Page: 1 Date Filed: 11/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2010

                                       No. 09-20168                         Lyle W. Cayce
                                                                                 Clerk

ESOTERICK, INC; DENNIS THOMPSON; JUDITH THOMPSON,

                                                   Plaintiffs - Appellants
v.

JP MORGAN CHASE BANK NATIONAL ASSOCIATION,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-2824


Before JONES, Chief Judge, and JOLLY and GARZA, Circuit Judges.
PER CURIAM:*
       The court has carefully considered the briefs and oral arguments of the
parties, and have done so, finds no reversible error of law or fact and affirms on
the basis of the district court opinion.
                                                                              AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.